104 F.3d 358
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.George Gregory JACKSON, Plaintiff-Appellant,v.COMPUTER PROFESSIONALS, INCORPORATED, Defendant-Appellee.
No. 96-2084.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 19, 1996.Decided Dec. 30, 1996.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  Robert R. Merhige, Jr., Senior District Judge.  (CA-96-114-R)
George Gregory Jackson, Appellant Pro Se.
Roger Louis Williams, WILLIAMS, BUTLER & PIERCE, Richmond, Virginia, for Appellee.
E.D.Va.
AFFIRMED.
Before ERVIN and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court's order granting summary judgment to the Defendant on his action alleging breach of an employment contract.  Our review of the record and the district court's opinion discloses no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Jackson v. Computer Professionals, Inc., No. CA-96-114-R (E.D. Va.  June 27, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED